                 Case 21-50311-JTD   Doc 6-1   Filed 05/27/21   Page 1 of 4




                                       Exhibit 1

                                     [Stipulation]




{01689949;v2 }
                  Case 21-50311-JTD              Doc 6-1       Filed 05/27/21         Page 2 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

    In re:                                                   Chapter 11

    RTI HOLDING COMPANY, LLC, et al., 1                      Case No. 20-12456 (JTD)

                   Reorganized Debtors.                      (Jointly Administered)

    PROTECTIVE LIFE INSURANCE
    COMPANY,

                   Interpleader Plaintiff,

    v.
                                                             Adv. Proc. No. 21-50311 (JTD)
    RUBY TUESDAY, INC.,
    RUBY TUESDAY OPERATIONS LLC,
    ELEANOR TAYLOR, DAVID G. LYNCH,
    JOHN J. LYNCH III, JOSEPH P. LYNCH,
    CATHERINE BUCK, and
    FRANCIS S. LYNCH,

                   Interpleader Defendants.


      STIPULATION FOR EXTENSION OF TIME FOR CERTAIN INTERPLEADER
    DEFENDANTS TO ANSWER, MOVE OR OTHERWISE RESPOND TO COMPLAINT


1
          The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number
are as follows: RTI Holding Company, LLC (4966); Ruby Tuesday, Inc. (5239); Ruby Tuesday, LLC (1391); RTBD,
LLC (6505); RT of Carroll County, LLC (8836); RT Denver Franchise, L.P. (2621); RT Detroit Franchise, LLC
(8738); RT Distributing, LLC (6096); RT Finance, LLC (7242); RT FL Gift Cards, Inc. (2189); RT Florida Equity,
LLC (7159); RT Franchise Acquisition, LLC (1438); RT of Fruitland, Inc. (1103); RT Indianapolis Franchise, LLC
(6016); RT Jonesboro Club (2726); RT KCMO Franchise, LLC (7020); RT Kentucky Restaurant Holdings, LLC
(7435); RT Las Vegas Franchise, LLC (4969); RT Long Island Franchise, LLC (4072); RT of Maryland, LLC (7395);
RT Michiana Franchise, LLC (8739); RT Michigan Franchise, LLC (8760); RT Minneapolis Franchise, LLC (2746);
RT Minneapolis Holdings, LLC (7189); RT New England Franchise, LLC (4970); RT New Hampshire Restaurant
Holdings, LLC (7438); RT New York Franchise, LLC (1154); RT Omaha Franchise, LLC (7442); RT Omaha
Holdings, LLC (8647); RT One Percent Holdings, LLC (6689); RT One Percent Holdings II, LLC (2817); RT Orlando
Franchise, LP (5105); RT Restaurant Services, LLC (7283); RT South Florida Franchise, LP (3535); RT Southwest
Franchise, LLC (9715); RT St. Louis Franchise, LLC (6010); RT Tampa Franchise, LP (5290); RT Western Missouri
Franchise, LLC (6082); RT West Palm Beach Franchise, LP (0359); RTTA, LP (0035); RTT Texas, Inc. (2461);
RTTT, LLC (9194); Ruby Tuesday of Allegany County, Inc. (8011); Ruby Tuesday of Bryant, Inc. (6703); Ruby
Tuesday of Columbia, Inc. (4091); Ruby Tuesday of Frederick, Inc. (4249); Ruby Tuesday of Linthicum, Inc. (8716);
Ruby Tuesday of Marley Station, Inc. (1641); Ruby Tuesday of Pocomoke City, Inc. (0472); Ruby Tuesday of
Russellville, Inc. (1601); and Ruby Tuesday of Salisbury, Inc. (5432). The Debtors’ mailing address is 333 East
Broadway Ave., Maryville, TN 37804.


{01689949;v2 }
                 Case 21-50311-JTD         Doc 6-1   Filed 05/27/21   Page 3 of 4




         Protective Life Insurance Company (the “Interpleader Plaintiff”) and Ruby Tuesday

Operations LLC (“RTO”), successor in interest to Ruby Tuesday, Inc. (“RTI”) pursuant to the

confirmed and effective Debtors’ Second Amended Chapter 11 Plan, as Modified, Docket No.

1135 (the “Plan”), Eleanor Taylor, David G. Lynch, John J. Lynch III, Joseph P. Lynch, Catherine

Buck and Francis S. Lynch (together, the “Lynch Defendants”) (RTO and the Lynch Defendants,

the “Certain Interpleader Defendants” and with the Plaintiff, the “Parties”), by and through their

undersigned counsel, hereby stipulate and agree (the “Stipulation”), as follows:

         WHEREAS, on or about April 1, 2021, the Protective Life Insurance Company (the

“Interpleader Plaintiff”) filed a Complaint [D.I. 1] (the “Complaint”) commencing the above-

captioned adversary proceeding against RTI, Eleanor Taylor, David G. Lynch, John J. Lynch III,

Joseph P. Lynch, Catherine Buck and Francis S. Lynch (the “Original Defendants”) for a

declaratory judgment and related relief.

         WHEREAS, on April 20, 2021, the Interpleader Plaintiff filed the First Amended

Complaint-In-Interpleader [D.I. 3] (the “Amended Complaint”), which revised the Complaint to

include RTO as a Defendant (together with the Original Defendants, the “Interpleader

Defendants”).

         WHEREAS, on or about April 29, 2021, the Interpleader Plaintiff served the Amended

Complaint, the Summons and Notice of Pretrial Conference in an Adversary Proceeding on the

Certain Interpleader Defendants.

         WHEREAS, the Parties have agreed to extend the time within which Certain Interpleader

Defendants may answer, move or otherwise respond (the “Response Deadline”) to the Complaint

to and including June 28, 2021.




{01689949;v2 }                                   2
                 Case 21-50311-JTD       Doc 6-1    Filed 05/27/21      Page 4 of 4




         THEREFORE, in consideration of the foregoing, and pursuant to Rule 7012-2 of the Local

Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District

of Delaware, the Parties stipulate and agree that the Response Deadline shall be June 28, 2021 for

Certain Interpleader Defendants.

 Dated: May 27, 2021


 McCARTER & ENGLISH, LLP                            ASHBY & GEDDES, P.A.

 /s/ Kate R. Buck                                   /s/ Gregory A. Taylor
 Kate R. Buck (DE Bar No. 5140)                     Gregory A. Taylor (DE Bar No. 4008)
 Shannon D. Humiston (DE Bar No. 5740)              Katharina Earle (DE Bar No. 6348)
 405 North King Street, 8th Floor                   500 Delaware Avenue, 8th Floor
 Wilmington, DE 19801                               Wilmington, Delaware 19899-1150
 Tel: (302) 984-6300                                Tel: (302) 654-1888
 Fax: (302) 984-6399                                Fax: (302) 654-2067
 Email: kbuck@mccarter.com                          Email: gtaylor@ashbygeddes.com
         shumiston@mccarter.com                             kearle@ashbygeddes.com

 Counsel to Protective Life Insurance Company       Counsel to Ruby Tuesday Operations LLC as
                                                    successor in interest to Ruby Tuesday, Inc.



                                                    JOHNSTONE ADAMS, LLC

                                                    /s/ Jessica L. Welch
                                                    Jessica L. Welch
                                                    One Saint Louis Centre
                                                    1 Saint Louis St. Ste 4000
                                                    Mobile, AL 36602
                                                    Tel: (251) 441-9273
                                                    jlw@johnstoneadams.com

                                                    Counsel to Eleanor Taylor, David G. Lynch,
                                                    John J. Lynch III, Joseph P. Lynch,
                                                    Catherine Buck and Francis S. Lynch




{01689949;v2 }                                  3
